DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the cover" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Jiang et al 10,342,078.
Regarding Claim 13, Jiang et al shows in Figure 2, a non-incandescent lamp comprising a first terminal 301 and a second terminal 301 (extending from endcaps 3, see Fig. 3), a non-opaque cylinder 1 with a pair of conductive endcaps 3 electrically connected to the first and second terminals 301, a first printed circuit board 5 located in one of the conductive end caps and electrically connected thereto (see Fig. 22), and a second circuit board 5 located in a second one of the pair of conductive end caps 3 (see Fig. 35), an LED circuit 2 located within a volume defined by the cover 1 and the pair of conductive end caps 3, wherein the first and second terminals are terminals of the LED (col. 27, line 63).
Regarding Claim 15, Jiang et al discloses an impedance configured to control a voltage delivered to the LED circuit (see col. 43, line 50).
Regarding Claim 16, Jiang et al shows in Figure 2, wherein the LED circuit includes one or more LEDs 202 that are positioned parallel to the length of a cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al 10,342,078 in view of Kuo 2010/0201270.
Regarding Claim 14, Jiang et al fails to disclose an electrostatic discharge protection circuit.  Kuo teaches that it is known in the art to provide an electrostatic discharge (ESD) protection circuit 25 for an LED light tube (see para. 0015).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Jiang et al to include an ESD protection circuit in the same manner as taught by Kuo to protect the circuitry from damage. 

Conclusion
Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowable over the prior art because Claim 1 sets forth a base having a housing, a non-opaque casing with a first end having a casing bottom that includes a contact plate and a second end that has an exposed electrical contact, power circuitry located within the housing of the base and configured to provide an operating signal to the contact plate and the exposed electrical contact; and at least one moveable, non-incandescent lamp having two terminals that complete a circuit between the exposed electrical contact, the contact plate, and the power circuitry when contacting the exposed electrical contact and the contact plate.  This combination of limitations was not shown or suggested by the prior art.
Claims 17-20 are allowable over the prior art because Claim 17 sets forth a lighting control application and at least one lighting device, including a base having a housing; a non-opaque casing having first and second ends, wherein the first end has a casing bottom that includes a contact plate and the second end has an exposed electrical contact, power circuitry located with the housing of the base and configured to provide an operating signal to the contact plate and the exposed electrical contact, a system control circuit configured to receive user input via the lighting control application and provide a lighting control signal to the power circuitry for controlling the operating signal and a moveable non-incandescent lamp having two terminals that complete a circuit between the exposed electrical contact, the contact plate, and the power circuitry when contacting the exposed electrical contact and the contact plate.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carpenter et al is cited of interest for showing a lighting device with an LED lighting device with an external circuit.  Zheng is cited of interest for showing a lighting device in Figure 3 which includes a base 12, upper shell 11, lighting device 2 and control circuitry 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875